Citation Nr: 1221770	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to December 1970.  He died in November 2007.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2011, this matter was remanded for additional development, to include obtaining outstanding medical records, and to secure a medical opinion.  A review of the record reveals that all available records have been associated with the claims file; and a medical opinion was obtained in April 2011.

The AMC continued to deny the appellant's claim in an April 2012 supplemental statement of the case (SSOC).  The file has subsequently been returned to the Board for further appellate consideration.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

Unfortunately, the April 2012 SSOC was not mailed to the appellant's current address and, therefore, the U. S. Postal Service returned it as "undeliverable." Indeed, the last address of record can be gleaned from a VA Form 21-4142 dated in March 2011.  In that document, the appellant listed her address as 19 Scott Drive in Middletown, New York.  Subsequent correspondence was sent to that address and was not returned.  Then, the RO mistakenly sent the April 2012 SSOC to a former address.  

As the file contains an updated address, another copy of this SSOC must be mailed to the appellant's correct address (noted above) before the Board may decide her appeal; in order to avoid a violation of her procedural due process rights.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010) (the presumption of administrative regularity in the VA administrative process, which presumes that government officials have properly discharged their official duties in mailings, etc., may be rebutted by clear evidence to the contrary).  See also Johnson v. Shinseki, 23 Vet. App. 344 (2010) and Sthele v. Principi, 19 Vet. App. 11 (2004).

Accordingly, the case is REMANDED for the following:

1. Send the appellant a copy of the April 2012 SSOC to her most recent address of record on 19 Scott Drive.

2. After giving her time to submit additional evidence and/or argument in response to this SSOC, return the file to the Board for further appellate consideration of claim.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


